DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 10, 11 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Levola et al. (US 2010/0231693).
As per claim 1, Levola et al., hereinafter Levola, discloses an eyepiece waveguide for an augmented reality display system, the eyepiece waveguide comprising: 
an optically transmissive substrate having a first surface and a second surface (Figure 1a, 1b where the expander has two surface; [0060]);
an input coupling grating (ICG) region formed on or in one of the surfaces of the substrate, the ICG region being configured to receive an input beam of light and to couple the input beam into the substrate as a guided beam (Figure 1a, 1b has In-coupling grating); 
a first combined pupil expander-extractor (CPE) grating region formed on or in the first surface of the substrate, the first CPE grating region being positioned to receive the guided beam from the ICG region and to create a first plurality of diffracted beams at a plurality of distributed locations, and to out-couple a first plurality of output beams (Figure 1a, 1b has Out-coupling gratings); and 
a second CPE grating region formed on or in the second surface of the substrate, the second CPE grating region being positioned to receive the guided beam from the ICG region and to create a second plurality of diffracted beams at a plurality of distributed locations, and to out-couple a second plurality of output beams (Figure 1a, 1b has Out-coupling gratings).
As per claim 2, Levola demonstrated all the elements as disclosed in claim 1, and further discloses wherein the first CPE grating region is configured to out-couple the second plurality of diffracted beams, and the second CPE grating region is configured to out-couple the first plurality of diffracted beams (Figure 2a, item 14; [0073] where the right image and left image are sequentially switched).
As per claim 3, Levola demonstrated all the elements as disclosed in claim 2, and further discloses wherein the first and second plurality of diffracted beams alternately interact with the first and second CPE grating regions (Figure 2a, item 14; [0073] where the right image and left image are sequentially switched).  
As per claim 10, Levola demonstrated all the elements as disclosed in claim 1, and Levola further discloses wherein the first and second CPE grating regions are the same size (Figure 2a where the first and second CPE regions are substantially the same size).  
As per claim 11, Levola demonstrated all the elements as disclosed in claim 10, and further discloses wherein the first and second CPE grating regions are aligned with one another (Figure 2a where the first and second CPE regions are aligned).
As per claim 18, Levola demonstrated all the elements as disclosed in claim 1, and further discloses wherein the optically transmissive substrate is planar (figure 1 a, 1b where the transmissive substrate is planar).  
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Levola et al. (US 2010/0231693).
As per claim 4, Levola demonstrated all the elements as disclosed in claim 1, and further discloses wherein the first CPE grating region and the second CPE grating region both comprise a plurality of periodically repeating diffractive lines ([0065]).
As for the diffractive lines of the first CPE grating region are oriented at an angle of substantially 600 with respect to the diffractive lines of the second CPE grating region, since Levola discloses the grating could be between 200 and 500 degree, it would have been obvious to one of ordinary skill in the art to trial and determine an optimum angle as a designer’s choice for the purpose of achieving desired result.
As per claim 5, Levola demonstrated all the elements as disclosed in claim 4, and further discloses wherein the diffractive lines of the first and second CPE grating regions have the same period (Figure 1d; [0065] [0067] where the diffractive elements are periodic).  
As per claim 6, Levola demonstrated all the elements as disclosed in claim 4, and further discloses wherein the diffractive lines of the first and second CPE grating regions are formed using a common master template 9[0068] wherein the substrate can be implemented as a one-piece substrate).  
As per claim 9, Levola demonstrated all the elements as disclosed in claim 1.
As for wherein the first and second CPE grating regions overlap by at least 90%, since Levola discloses a stereoscopic display, it would have been obvious to one of ordinary skill in the art to trial and determine an optimum overlap of the CPE grating region as designer’s choice for the purpose of obtaining a stereoscope image.

Claims 7-8 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Levola et al. (US 2010/0231693) as applied to claim 1 above, and further in view of Levola et al. (US 8,160,411).
As per claim 7, Levola et al. (US 2010/0231693) demonstrated all the elements as disclosed in claim 4, and further discloses wherein the ICG region comprises a plurality of periodically repeating diffractive lines ([0065]).
As for wherein the diffractive lines of the ICG region are oriented at an angle of substantially 600 with respect to the diffractive lines of the first CPE grating region and the diffractive lines of the second CPE grating region. However, this is known in the art as taught by Levola et al. (US 8,160,411), Levola et al. (US 8,160,411) discloses a signal transmission method in which the grating could be between 300 and 600 degree (col. 16, claim 14), it would have been obvious to one of ordinary skill in the art to trial and determine an optimum angle as a designer’s choice for the purpose of achieving desired result.  
It would have been obvious to one of ordinary skill in the art to incorporate the teaching of Levola et al. (US 8,160,411) into Levola (US 2010/0231693) because Levola (US 2010/0231693) discloses a method of transmitting signals and Levola  (US 8,160,411) discloses the input beam could be at an angle for the purpose achieving optimal transmission.
As per claim 8, Levola et al. (US  2010/0231693) and Levola et al. (US 8,160,411) demonstrated all the elements as disclosed in claim 7, and Levola (US 2010/0231693) further discloses wherein the diffractive lines of the ICG region, the first CPE grating region, and the second CPE grating region have the same period (Figure 1d; [0065] [0067] where the diffractive elements are periodic).  

As per claim 12, Levola US 2010/0231693) demonstrated all the elements as disclosed in claim 1.
 It is noted Levola US 2010/0231693) does not explicitly teach wherein the first CPE grating region is configured to create the first plurality of diffracted beams by diffracting portions of the power of the guided beam from the ICG region in at least two directions. However, this is known in the art as taught by Levola et al. (US 8,160,411). Levola et al. (US 8,160,411) discloses a display system in which the first crossed grating 20a is made to create diffracted light beams by diffracting parts of the energy of a directed light beam from the input grating 10 in at least three directions that differ from one another (Figure 9 and 8b; Abstract; col. 8, line 20-30).
It would have been obvious to one of ordinary skill in the art to incorporate the teaching of Levola et al. (US 8,160,411) into Levola (US 2010/0231693) because Levola (US 2010/0231693) discloses a method of transmitting signals and Levola  (US 8,160,411) discloses the input beam could be separated for the purpose generating stereoscopic display.
As per claim 13, Levola (US 2010/0231693) and Levola et al. (US 8,160,411) demonstrated all the elements as disclosed in claim 12, and Levola et al. (US 8,160,411) further discloses wherein one of the two directions corresponds to a zero order diffracted beam (col. 11, line 30-66; Table 1 where one of the three direction correlates to a zero order diffraction light beam).  
It would have been obvious to one of ordinary skill in the art to incorporate the teaching of Levola et al. (US 8,160,411) into Levola (US 2010/0231693) because Levola (US 2010/0231693) discloses a method of transmitting signals and Levola  (US 8,160,411) discloses the input beam could be separated for the purpose generating stereoscopic display.
As per claim 14, Levola (US 2010/0231693) demonstrated all the elements as disclosed in claim 1.
It is noted Levola US 2010/0231693) does not explicitly teach wherein the second CPE grating region is configured to create the second plurality of diffracted beams by diffracting portions of the power of the guided beam from the ICG region in at least two directions. However, this is known in the art as taught by Levola et al. (US 8,160,411). Levola et al. (US 8,160,411) discloses a method of transmitting signals in which the first crossed grating 20a is made to create diffracted light beams by diffracting parts of the energy of a directed light beam from the input grating 10 in at least three directions that differ from one another (Figure 9 and 8b; abstract; col. 8, line 20-30).  
It would have been obvious to one of ordinary skill in the art to incorporate the teaching of Levola et al. (US 8,160,411) into Levola (US 2010/0231693) because Levola (US 2010/0231693) discloses a method of transmitting signals and Levola (US 8,160,411) discloses the input beam could be diffracted for the purpose generating stereoscopic display.
As per claim 15, Levola (US 2010/0231693) and Levola et al. (US 8,160,411) demonstrated all the elements as disclosed in claim 14, and Levola et al. (US 8,160,411) further discloses wherein one of the two directions corresponds to a zero order diffracted beam (col. 11, line 30-66; Table 1 where one of the three direction correlates to a zero order diffraction light beam).  
It would have been obvious to one of ordinary skill in the art to incorporate the teaching of Levola et al. (US 8,160,411) into Levola (US 2010/0231693) because Levola (US 2010/0231693) discloses a method of transmitting signals and Levola (US 8,160,411) discloses the input beam could be diffracted for the purpose generating stereoscopic display.
As per claim 16, Levola (US 2010/0231693) demonstrated all the elements as disclosed in claim 1.
It is noted Levola (US 2010/0231693) do not explicitly teach for the first plurality of diffracted beams propagate in first direction, and wherein the second plurality of diffracted beams propagate in a second direction at an angle of substantially 60o with respect to the first direction. However, this is known in the art as taught by Levola et al. (US 8,160,411). Levola et al. (US 8,160,411) discloses the grating could be between 300 and 600 degree (col. 16, claim 14), it would have been obvious to one of ordinary skill in the art to trial and determine an optimum angle as a designer’s choice for the purpose of achieving desired result.  
It would have been obvious to one of ordinary skill in the art to incorporate the teaching of Levola et al. (US 8,160,411) into Levola (US 2010/0231693) because Levola (US 2010/0231693) discloses a method of transmitting signals and Levola  (US 8,160,411) discloses the input beam could be at an angle for the purpose achieving optimal transmission.

Claims 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Levola (US 2010/0231693) as applied to claim 1 above, and further in view of Schowengerdt (US 2015/0235440).
As per claim 17, Levola demonstrated all the elements as disclosed in claim 1.
It is noted Levola (US 2010/0231693) does not explicitly teach wherein the input beam is collimated and has a diameter of 5 mm or less.  However, this is known in the art as taught by Schowengerdt discloses an image presentation method in which the input beam has a diameter of about .5 mm ([0122]).
It would have been obvious to one of ordinary skill in the art to incorporate the teaching of Schowengerdt into Levola (US 2010/0231693) because Levola (US 2010/0231693) discloses a method of transmitting signals, and Schowengerdt discloses the input beam could be very small for the purpose making the display more portable.
As per claim 19, Levola (US 2010/0231693) demonstrated all the elements as disclosed in claim 1.
It is noted Levola (US 2010/0231693) does not explicitly teach wherein the eyepiece waveguide is incorporated into an eyepiece for an augmented reality display system.  However, this is known in the art as taught by Schowengerdt discloses an image presentation method in which the presented image is augmented reality image (Abstract).
It would have been obvious to one of ordinary skill in the art to incorporate the teaching of Schowengerdt into Levola (US 2010/0231693) because Levola (US 2010/0231693) discloses a method of transmitting signals, and Schowengerdt discloses the display could be very small for the purpose making the display more portable.
As per claim 20, Levola and Schowengerdt demonstrated all the elements as disclosed in claim 19, and Levola further discloses wherein the eyepiece is configured to display color images at a plurality of depth planes ([0072] where the wavelength is at color range).  
Allowable Subject Matter

Claims 21-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN R YANG whose telephone number is (571)272-7666.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN R YANG/Primary Examiner, Art Unit 2616                                                                                                                                                                                             November 19, 2022